DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt (US 2012/0234867) in view of Verdiramo (2010/0207767).
	Regarding claims 1 and 14, Ophardt discloses a dispenser (and method of monitoring a dispenser) for hygiene products (see abstract) including an electromechanical switch configured to operate when the product is dispensed wherein the dispensing action causes the switch to convert mechanical energy associated with the dispensing into electrical energy (abstract, Figs. 1-6, par. 11, 60, 61, manual movement of a lever during dispensing of fluid causes generator to produce electrical energy) and a signal emitter coupled to the electromechanical switch configured to use the electrical energy to emit signals each time the product is dispensed (abstract, par. 12, 63, 95, generated electrical energy used by data communication unit which transmits information to a receiver) wherein a receiver wirelessly receives the emitted signals (abstract, par. 10, 12, information transmitted wirelessly to a receiver). 
	The dispenser of Ophardt differs from the claimed invention in that the signals are not explicitly shown to be two signals.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dispenser of Ophardt so that the emitted signals are two signals, as taught by Verdiramo, to provide a sufficient number of signals that are needed to operate the dispenser and monitor its various operations.  Furthermore, the examiner points out that the number of signals which are emitted is arbitrary and is considered to be a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.  There is no apparent reason or benefit for using two signals as compared to a single signal.  
	Regarding claim 2, the two signals are different from each other (Verdiramo, claim 8 sectin (f), one signal indicates user has washed hands and the other causes soap to be dispensed).  Regarding claim 3, the particular conditions for emitting signals would be a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.  Regarding claim 4, the switch includes a coil and magnet (Ophardt, par. 12, coil and magnet).  Regarding claim 5, the dispensing action causes the magnet to be moved relative to the coil and generate an electric current (par. 11, 12).  Regarding claim 6, the dispenser includes an antenna for emitting signals (par. 63).  It is well-known to generate signals with a circuit board.  Regarding claims 7 and 11, a receiver wirelessly receives the emitted signals and provides it to a central computer for storage (par. 95, information sent to remote computer).  Regarding claim .

Response to Arguments
3.	Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive.  Applicant argues that the prior art references do not disclose all the recited features of the claimed invention and that the rejection under U.S.C. 103 should be withdrawn.  In particular, it is asserted that the prior art fails to show emitting two signals each time the dispenser operates and that there is no appropriate motivation for combining the teachings of the two prior art references. 
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  In the .

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627     




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627